NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FILIP C. IACOB,                                 No.    17-15433

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00923-JAD-GWF

 v.
                                                MEMORANDUM*
LAS VEGAS METROPOLITAN POLICE
DEPARTMENT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Filip C. Iacob appeals pro se from the district court’s summary judgment in

his employment action alleging violations of Title VII and Nevada law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County of

Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Iacob’s racial

discrimination and retaliation claims because Iacob failed to raise a genuine

dispute of material fact as to whether his employer’s legitimate, non-discriminatory

and non-retaliatory reasons for its actions were pretextual. See Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1062, 1064 (9th Cir. 2002) (setting forth prima

facie elements of discrimination and retaliation claims under Title VII and burden

shifting framework, and noting that circumstantial evidence of pretext must be

specific and substantial); see also Apeceche v. White Pine County, 615 P.2d 975,

977-78 (Nev. 1980) (a discrimination claim under Nev. Rev. Stat. § 613.330 is

analyzed under federal anti-discrimination law).

      The district court properly granted summary judgment on Iacob’s hostile

work environment claim because Iacob failed to raise a genuine dispute of material

fact as to whether he was subjected to sufficiently severe or pervasive conduct.

See Manatt v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003) (stating prima

facie requirements for hostile work environment claim under Title VII).

      The district court properly granted summary judgment on Iacob’s claim of

negligent hiring, supervision, and retention because appellee was immune from

liability. See Martinez v. Maruszczak, 168 P.3d 720, 722, 728-29 (Nev. 2007)

(explaining discretionary immunity under Nevada law and adopting federal test for

determining if immunity applies); see also Vickers v. United States, 228 F.3d 944,


                                         2                                      17-15433
950 (9th Cir. 2000) (“[D]ecisions relating to the hiring, training, and supervision of

employees usually involve policy judgments of the type Congress intended

[discretionary immunity] to shield.”).

       The district court properly granted summary judgment on Iacob’s

intentional infliction of emotional distress claim because Iacob failed to raise a

genuine dispute of material fact as to whether appellee engaged in extreme and

outrageous conduct or whether Iacob suffered severe or extreme emotional

distress. See Nelson v. City of Las Vegas, 665 P.2d 1141, 1145 (Nev. 1983)

(setting forth elements of intentional infliction of emotional distress claim under

Nevada law).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    17-15433